Mr. President, this is a most gratifying moment for my delegation and personally for me to see you preside over this Assembly. May I express in this connection our profound satisfaction and pride. I have not the slightest doubt that your wisdom and skill and your long and varied experience in diplomacy would enable you to guide our deliberations to a successful conclusion. I offer my sincere thanks to all our friends who have reposed their confidence in you by unanimously electing you to this high office.
It is an honor and privilege for me and my delegation to participate in the forty-first regular session of the United Nations General Assembly. I bring you the warm greetings of the people and the Government of Bangladesh. I join my other colleagues, in conveying our gratitude to your illustrious predecessor, His Excellency Mr. Jaime de Pinies for his skillful and efficient conduct of our work during the last Assembly. We were impressed by his vast knowledge, prudent counsel, and informed guidance.We commend the Secretary-General, Mr. Javier Perez de Cuellar, for his untiring efforts in upholding the principles and purposes of the United Nations Charter. His report, which we have studied with great interest, will make an important contribution to our work.
The United Nations, as a unique edifice of peace and justice, symbolizes our collective wisdom. Born out of the ashes and ruins of the Second World War, its Charter impels us to speak against hunger, malnutrition and disease, to speak for human rights and freedom, and, above all, to speak of peace and security. It seeks to order international relations based on a set of principles and to establish a new concept of international morality which prevents force from dictating the issues in a conflict between nations. Most of all, it makes for a single global village composed of a multitude of nations, enclosed in blissful interdependence, which is shared both by the powerful and the weak, the rich and the poor. It has stood the test of time, as we recall our celebration last year of the fortieth anniversary, in recognition, perhaps, of our 40 years of freedom from a cataclysmic global conflict. It has also stood the test of acceptance with its membership being virtually universal. Whatever doubt that one may have about the efficacy of the United Nations it has far less to do with its role per se in international relations, than to do with the attitude of those in doubt. It is not so much a crisis of confidence in the United Nations; rather it is a crisis of political will
To us, the United Nations remains the conscience-keeper of humanity. We have a constitutional commitment to the principles and purposes of the Charter. Our record so far in the United Nations bears witness to this commitment. Our policy speaks for balance, moderation and strict adherence to this principle. It is self-evident that conflict is dysfunctional, while co-operation among nations leads to mutual enrichment. Our interaction on the international plane is reflective of this perception of ours.
In a regional context, we have been making relentless efforts to promote peace and stability in South Asia through the creation of a climate of goodwill, trust and understanding. We had initiated in 1980 a proposal to create a framework for co-operation in our region. Sincerity and earnestness of approach of the countries of the region have led to a fruition of this initiative. The first ever summit-level meeting of the seven South Asian countries, namely, Bhutan, India, Maldives, Nepal, Pakistan, Sri Lanka and Bangladesh, was held in our capital, Dhaka, last December. The Summit formally launched the South Asian Association of Regional Cooperation (SAARC), which is an institution geared to the promotion of functional co-operation in a number of specific areas identified for the purpose. SAARC represents the region's testimony to the principle of good-neighborliness. It is our earnest hope that the present level of co-operation will continue to be strengthened and diversified for our common benefit.
A paramount purpose of the United Nations is the maintenance of peace and security. Continued accumulation of sophisticated weaponry threatens to render this goal unattainable. We are convinced that disarmament is a moral imperative in the nuclear age. We have consistently advocated meaningful negotiations between those States that have acquired the capability to procure weapons of mass destruction. It is our hope that such negotiations would continue so as to advance the cause of disarmament in an effective manner in the greater interest of global peace.
We have consistently advocated that the financial and other resources of extraordinary magnitude that are being devoted to the acquisition of armaments should be redirected towards the elimination of global poverty. It is with deep regret that we note that the international conference on disarmament and development, which could have made advances possible in this direction, will not be held this year.
The oldest and perhaps one of the most important questions before the United Nations has been the crisis in the Middle East. As of today, there has hardly been any breakthrough in the form of an initiation of a genuine peace process, despite there being a number of significant endeavors to this end. It is self-evident that the Palestinian question is at the core of the problem. The land which has always been the homeland of the Palestinians is now occupied by a people alien to them. Israel was implanted in the heart of the Arab world, uprooting the Palestinians from their native land. Therefore, so long as the inalienable rights of this people are not restored, no lasting peace can possibly be achieved in the region. Acceptance of this simple truth is a sine qua non for any peace that is meant to endure.
It is our firm conviction that the problem in the Middle East can only be solved on the basis of a comprehensive plan which must be contingent upon total and unconditional withdrawal of all Israeli forces from all Palestinian and Arab territories, including the holy city of Al-Quds Al-Sharif, and the Palestinian people exercising their right to national self-determination.
Such a peace plan was embodied in the set of principles agreed to by Arab leaders at the twelfth Arab summit held at Fez in 1982. These principles complement the resolutions of the United Nations concerning the question of Palestine. The Palestine Liberation Organization being the sole and legitimate representative of the Palestinian people, initiation of any peace process has to take place with their full participation on an equal footing with all other parties. Our support for the Palestinian cause has always been unswerving and unequivocal. We have always condemned the continued Israeli occupation of Palestinian and Arab territories. We shall always stand by our Palestinian brethren in their just struggle.
South Africa is up in flames and we continue to witness the most flagrant disregard of civilized human norms and values. This reprehensible policy of apartheid pursued by the racist Pretoria regime must totally be eliminated. At a time when heroic protest of the South African people is being met with an unprecedented degree of harassment, intimidation and persecution, the world cannot afford to sin by inaction. The plaintive cry for freedom that emanates from that unfortunate land can no longer go unheeded. The evil that is apartheid must be dismantled, and now.
I reiterate the firm commitment of my country to the cause of the oppressed people of South Africa. We strongly endorse that comprehensive mandatory sanctions, as provided in Chapter VII of the United Nations Charter, must be applied to South Africa without any further delay.
It is over 20 years since the Mandate of South Africa over Namibia was terminated by the United Nations. Yet the Pretoria regime continues to maintain its stranglehold over the Territory and its people in blatant defiance of numerous resolutions and decisions of the United Nations. It is for us to consider how this barbarous regimes could spurn the international opinion and pursue unchallenged its evil policies. It is essentially a moral issue, that is, whether to resist such an evil force or to sustain or even tolerate it, directly or by proxy.
We pay tribute to the heroic people of Namibia for their courage and determination. Theirs is a struggle which remains and will remain, ever forceful, undaunted, and relentless. We also salute the leadership of the South West Africa People's organization (SHAPO), the sole and authentic representative of the Namibian people, for providing unwavering leadership to the people of Namibia. Let me record once more our unswerving solidarity with the struggling people of Namibia in their just struggle for freedom, liberty and human dignity. Bangladesh, through its membership of the Council for Namibia, will continue, as always, to play an active role in the promotion of Namibian independence.
We firmly believe that the only acceptable basis of a lasting settlement of the question is the United Nations plan, as contained in Security Council resolutions 385 (1976) and 435 (1978). The International Conference for the Immediate Independence of Namibia, held in Vienna last July, had also expressed, in the most categorical terms possible, the conviction that the United Nations plan constitutes the only internationally accepted basis for the settlement of the question. The fourteenth special session of the United Nations General Assembly on the question of Namibia has endorsed the Program of Action on Namibia formulated by the Conference. It is, therefore, imperative that efforts should be redoubled to implement the Program of Action so that the independence of Namibia could be ushered in within a definite time-frame.
We are concerned over the continuation of a fratricidal war between Iraq and Iran causing death, destruction and untold sufferings. It has threatened the univ.y of the Islamic world which Muslims everywhere hold dear to their hearts. We take this opportunity, as a member of the Islamic Peace Committee, the issue yet another appeal to these two brotherly Islamic countries to respond positively to the various peace initiatives. For our part, we shall continue our endeavors to put an end to this tragic conflict. The ongoing efforts, both within the framework of the United Nations and without, need to be intensified and a co-ordinated action be undertaken. The efforts of the Secretary-General in this respect are laudable. We would like to assure him of our continued co-operation.
Our principled position on the Afghanistan and Kampuchean issues are based on our unfailing commitment to the principles enshrined in the United Nations Charter and those of the Non-Aligned Movement. These principles categorically reject use of force, or the threat of its use, and armed intervention or interference by one State in the internal affairs of another. Peace and confidence in these regions can only be restored if all parties to the conflict adhere to the International Law Concerning Friendly Relations and Co-operation Among States, particularly the principle of the right of peoples to freely choose their own form of political, social and economic systems. It is in this context that we have consistently urged the withdrawal of all foreign troops from Afghanistan and Kampuchea so that the peoples of those countries are free to determine their own destinies.
We are dismayed and concerned at the lack of progress in the inter-communal talks between the Turkish and the Greek-Cypriot communities in Cyprus. Bangladesh supports the independence, territorial integrity, sovereignty and the non-aligned status of Cyprus. Any lasting solution to the problem must take into account the legitimate aspirations of both the communities. We have called upon them, therefore, to engage in meaningful discussions in order to arrive at a mutually acceptable solution that would enable them to live in honor and dignity within the framework of a federated Cyprus. In this connection, ray delegation will continue to extend its fullest support and co-operation to the Secretary-General in his mission of good offices in reaching a negotiated solution to the problem.
The situation in Central America continues to be tense and volatile. ' We are concerned over the apparent lack of progress in diffusing tension in the region. A process of constructive dialog amongst the parties had indeed been set in motion about four years ago by the Contadora Group of countries with a view to creating an atmosphere of trust, reconciliation and peaceful coexistence. The Contadora process provides the much-needed framework for peace and co-operation among the countries of the region so as to avert further deepening of tension and recourse to military solution to problems. It laid emphasis on the spirit of negotiation in a regional context in a bid to isolate the issues from extraneous political influence. The draft Contadora Act on Peace and Co-operation in Central America, being based on shared perception and mutual accommodation in a regional context, has been the fruit of a series of intensive negotiations among all the parties concerned. It has been acclaimed as the single most important initiative aimed at bringing in peace in the region. It should, therefore, be allowed to take a decisive course with the full support of this Assembly.
Bangladesh is of the view that the creation of zones of peace and nuclear-weapon-free zones in various parts of the world will contribute to global and regional security and stability. As a littoral State, therefore, we attach great importance to the creation of a zone of peace in the Indian Ocean region. We support the early convening of the United Nations Conference on the Indian Ocean in Colombo and, to this end, we participate actively in the deliberations of the Ad Hoc Committee on the Indian Ocean.
On the economic front, global developments over the past year have been serious enough to give rise to widespread concern, both with regard to its management and future. The growth in world output fell by one third last year as
compared to the previous year and the growth of world trade was a meager one third of 1984. The sharp rebound in 1983-84 of the largest economy entered a critical phase by last year. Its performance slowed down significantly and its record budget deficit continued to grow. So did the performance of a number of other important economies. By the middle of 1985, sustainability of the growth process its if became a matter of deep concern. While the largest economy lagged in performance, no new growth poles emerged. Rather, the opposite happened. Deflationary policies pursued by a number of important developed countries constrained the overall development climate.
The slow-down in the growth has been costly and came at a particularly difficult time for the developing countries, most of which never really recovered from the recession of the early 1980s. The 1986 trade and development report of the United Nations Conference on Trade and Development (UNCTAD) observed:
"Large parts of the developing countries are still registering regression rather than advance, with falling levels of per capita output and consumption as well as depressed levels of investment. In many of these countries unemployment is high, living standards are declining and social services are being cut, often at the expense of health and education."
The combined per capita income of the developing countries, excluding two major countries among them, declined for the fifth consecutive year in 1985 and fewer than 49 countries, with a population of 700 million, most of which are among the least developed, experienced zero or negative growth rate of their real gross national product (G'jP) per capita in 1985. If the present trend continues the per capita GDP of the developing countries in 1990 will be barely above the 1980 level.
A critical concern in this situation faced by the developing countries has been the ever-weakening price for their primary commodities, on which the vast majority of them, particularly in the least developed ones, are overwhelmingly dependent. The low commodity prices have been extremely damaging to their export earnings and to their growth. At the same time, the deflationary environment has brought about a resurgence of protectionism, on the one hand, and progressive erosion of the General Agreement on Tariffs and Trade (GATT) principles and of the arrangements preferential to the developing countries, on the other. The impulses of growth in 1984 had encouraged many of us last year to hope that this would develop into a momentum. Unfortunately, such expectations were nullified by the negative features as manifested in persistently depressed commodity prices, historically high real rates of interest, and crippling debt service payments. To compound it all, there has been reverse transfer of resources, from the developing to the developed countries, since 1983. At the same time, private foreign direct investment in developing countries fell significantly. This reverse flow of resources threaten to cripple not only the development, but the future prospect of the developing countries as well, unfortunately, there has not been any significant attempt to relieve the decline in private flows by official flows of resources. The International Development Association (IDA), on which the low-income and the least developed countries depend heavily, saw a sharp reduction in its seventh replenishment, even in nominal terms. The level of the International Fund for Agricultural Development (IFAD) replenishment also offered no consolation.
Have we ever considered the magnitude and the depth of human sufferings, or of the lost potentials, as a result of these unwelcome developments? Have we ever given a thought to the fact that the adjustment measures which more and more developing countries are being forced to undertake are also undermining their growth and development? The situation in the least developed countries, two thirds of which are in Africa, remains particularly desperate as they continue to be afflicted by stagnation or decline in income ana growth. They are the hardest hit by weak commodity prices, and their vulnerability to external factors remains overwhelming. Their socio-economic and basic infrastructure remain virtually rudimentary or non-existent, under severe difficulties, they had to incur more debts. The total outstanding external debt of all the least developed countries increased from $3.3 billion in 1974 to some $30 billion a decade later. The impact of this debt is far more severe than its absolute size indicates. Their difficulties are further compounded by their inability to attract investment from private sources. The serious inadequacy of resource flows to those countries is illustrated from the fact that their average per capita resource inflow was only $26.3 as compared to $30.2 for all developing countries. Given the vulnerability of these countries, concessional and grant elements in resource flows to these countries remain highly important. I regret to observe in this context that in some cases, for instance in my country, Bangladesh, concessional and grant elements of external assistance have recently shown a decreasing trend.
This is an untenable situation. For the sake of global peace and progress, concerted efforts must be undertaken to redress the difficulties and to promote development. It is in this context that my delegation fully supports the Committee for Development Planning recommendations for doubling the flow of development finance to the developing countries. We believe that it is an imperative precondition for reactivating those countries. It is also vital to secure the eighth replenishment of IDA at a significantly higher level - The donor commitments made in the context of both the mid-term global review of the Substantial New Program of Action and the recently concluded united Nations special session on the critical economic situation in Africa must be fully implemented within agreed time-frame. The World Bank lending should be increased to the range of $45 billion to $50 billion in 1986-1988 and the negotiations for a general capital increase the World Bank should be effectively pursued without delay. At the same time, the lending capacity of the regional development banks should be enhanced.
It is no less important that a favorable situation must be created for increased trade from the developing to the developed countries. In this regard, immediate action should be taken for stand-still and roll-back of protectionist barriers to trade. My delegation welcomes the agreement reached in Punta del Este and hopes that further liberalization and gradual elimination of all trade barriers by developed countries will be the over-riding objective of the new round of multilateral trade negotiations. The Seventh United Nations Conference on Trade and Development (UNCTAD VII) should be approached constructively, particularly for finding effective and fair solutions to the commodity problems.
My delegation believes that in the complex and difficult economic situation that confronts our global community today, nothing is more important than to establish an international consensus for global development. This calls for seriousness of intent to pursue consensus agreements established by this body and in other multilateral forums. My delegation recalls with regret that the consensus
resolution 34/138 on the launching of the global negotiations still awaits an effective follow-up. We must also be able to discuss seriously substantive proposals from all sides. My delegation continues to hope that the proposal of the developing countries for an international conference on money and finance for development will elicit a serious response from our partners in the developed world. We are encouraged by the greater awareness now that without the necessary reforms and readjustments in the international monetary, financial and trade fields, the foundations for global development during the remaining years of this decade and in the next decade will not be laid. Above all, multilateralism must be strengthened. For only in multilateral forums, through constructive and meaningful dialog, can we establish a global consensus for peace, prosperity and development.
All of us gathered here are aware that the United Nations is confronted today with a financial crisis of a proportion hitherto unseen. To my mind, the crisis that the United Nations faces today is symptomatic of a deeper malaise emanating from an erosion of faith in the concept of multilaterism. As regards the disagreement among some Member States with regard to the budgetary.process, I believe this can be resolved with a modicum of political will and commitment. The Secretary-General has already taken some helpful initiatives to meet the immediate liquidity problem. As to the medium and long-term aspects of the problem, the Group of High-level Intergovernmental Experts have made a number of substantive proposals. These proposals deserve our serious consideration, in the light of the principles and objectives of the Charter. We all look upon you, Mr. President, to guide us in resolving this crisis.
The concept of the global village is no more a cliche. Rather it is a reality
in this increasingly interdependent world. Peace and co-operation among nations are no longer mere aspirations; these are dire necessities fundamental to our future. What we seek is an atmosphere of global amity and understanding which can ensure equality and freedom, peace and prosperity for us all. It is, therefore, imperative that the spirit of multilateral co-operation be regenerated. The united Nations provides us with a forum and framework to do so. Let us now display our capacity to work together without subordinating ourselves to the dictates of our national interests and compulsions. Long live the United Nations!